Citation Nr: 0724791	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-22 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as heart problems.  

2.  Entitlement to service connection for claimed 
hypertension.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the RO.  

The issue of service connection for coronary artery disease 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
action is required on his part.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested  complaints 
or finding of hypertension in service or for many years 
thereafter.  

2.  The currently demonstrated hypertension is not shown to 
be due to herbicide exposure or any other event or incident 
of the veteran's period of active duty.  

3.  The veteran is not shown to have hypertension that was 
caused or aggravated by any service-connected disability.  




CONCLUSION OF LAW

The veteran's disability manifested by hypertension is not 
due disease or injury that was incurred in or aggravated by 
active service; nor may any be presumed to be due to 
herbicide exposure in service; nor may any be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. at 
121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).  

In the present case, the veteran was provided with the notice 
required by VCAA, by letters mailed in October 2003 and April 
2004, to include notice that he submit any pertinent evidence 
in his possession.  Even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  

The Board also notes that the veteran was provided notice 
concerning the disability rating and effective-date elements 
of the claim by letter mailed in March 2006.  

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).  

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

Hypertension is not among the diseases specified in 38 
U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of hypertension in humans.  See 38 C.F.R. § 
3.309(e).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  


Analysis

Hypertension was not diagnosed until many years after 
service, and there is no competent evidence to establish that 
it is due to any event or incident of the veteran's period of 
active duty.  

In fact, during his January 2004 VA examination, the veteran 
reported first being diagnosed with hypertension in July 
2000, at the time of his myocardial infarction.  

In addition, although the record shows that the veteran is 
service connected for chronic anxiety reaction/moderate 
depressive disorder, irritable colon syndrome with ulcerative 
colitis and diabetes mellitus, there is no medical evidence 
which tends to show that the currently demonstrated 
hypertension is caused or aggravated by a service-connected 
disability.  

Accordingly, as the preponderance of the evidence is against 
the claim, service connection for hypertension must be 
denied.  

The veteran also asserts that the hypertension is a result of 
exposure to Agent Orange during active duty in Vietnam.  
Because the veteran served in the Republic of Vietnam, his 
exposure to herbicides is presumed.  38 C.F.R. § 
3.307(a)(6)(iii).  

However, as noted, hypertension is not subject to presumptive 
service connection on the basis of herbicide exposure because 
the Secretary has not determined, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of hypertension in humans.  
Significantly, no competent evidence has been presented to 
support of the veteran's lay assertions that the claimed 
hypertension is due to Agent Orange exposure.  

The presumption of service connection for chronic diseases 
diagnosed within one year following discharge from active 
duty is also not applicable to this case because the evidence 
demonstrates that hypertension was initially shown many years 
after the veteran's discharge from service.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  



ORDER

Service connection for hypertension is denied.  



REMAND

The veteran asserts that his currently demonstrated coronary 
artery disease is secondary to his service-connected 
disabilities, which include chronic anxiety reaction/moderate 
depressive disorder and irritable colon syndrome with 
ulcerative colitis and diabetes mellitus.  

Although the service medical records are negative for 
complaints or findings of ccoronary artery disease, the other 
medical evidence does show that the veteran has been 
diagnosed with coronary artery disease.  

In addition, in support of his claim, the veteran has 
submitted a May 2006 letter from a private doctor who opined 
that the service-connected disabilities were major 
contributors to a heart attack the veteran suffered in 2000.  


In light of the veteran's contentions and this medical 
opinion, a VA examination must be performed to ascertain the 
nature and likely etiology of the claimed heart disease.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If it is unable to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to submit the outstanding 
evidence.  

2.  Then, the RO should arrange for the 
veteran to undergo a VA examination to 
determine the current nature and likely 
etiology of the claimed heart disease.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.  

The examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the claimed 
coronary artery disease is due to any 
event or incident of the veteran's period 
of active service or was caused or 
chronically worsened by a service-
connected disability.  The rationale for 
all opinions expressed must also be 
provided.  

3.  After completion of al indicated 
development to the extent possible, the 
RO should readjudicate the issue on 
appeal on a de novo basis.  If  the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
requisite opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


